960 So.2d 12 (2007)
John FENTON, Petitioner,
v.
STATE of Florida, and Ken Jenne, Sheriff, Broward County, Respondents.
No. 4D07-1550.
District Court of Appeal of Florida, Fourth District.
April 27, 2007.
Howard Finkelstein, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, Ft. Lauderdale, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for respondent State of Florida.
PER CURIAM.
John Fenton petitions this court for a writ of habeas corpus to review a circuit court order sua sponte increasing his bond from $500.00 to $5,000.00. We grant the petition.
The record does not reflect whether the information the court relied on in increasing Fenton's bond was new information that was not considered by the first appearance judge who set bond. "The State has the burden of proving that there is a change in circumstances or new information that warrants the increase or revocation of bond." Goelz v. Bradshaw, 906 *13 So.2d 1234, 1235 (Fla. 4th DCA 2005). In addition, the state acknowledges that Fenton is entitled to notice under Florida Rule of Criminal Procedure 3.131(d)(2) before bond is increased.
The circuit court's order is quashed. Our decision is without prejudice for the state to move to modify bond on remand.
STEVENSON, C.J., STONE and HAZOURI, JJ., concur.